Exhibit 10-10 TechTarget, Inc. Restricted Stock Unit Agreement Granted Under 2007 Stock Option and Incentive Plan AGREEMENT made as of this 18th day of December, 2007 between TechTarget, Inc., a Delawarecorporation (the “Company”), and Don Hawk(the “Participant”). For valuable consideration, receipt of which is acknowledged, the parties hereto agree as follows: 1.Issuance of RSUs.In consideration of services rendered or to be rendered to the Company by the Participant, the Company has granted to the Participant, subject to the terms and conditions set forth in this Agreement and in the
